DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Kim (US 2021/0200404 A1, Filed December 9, 2020) discloses an electronic device comprising: 
a display panel displaying an image (Kim at Fig. 2); 
an input sensor disposed on the display panel (Kim at Figs 1, 3); and 
a sensor controller electrically connected to the input sensor (Kim at Fig. 12, in particular, touch circuit 300), 
providing search signals for at least one input device to the input sensor during a first search period of a first input sensing frame in a first mode (Kim at Figs. 10-11, in particular, Uplink; Fig 8, uplink communication period ULT; ¶ [0182]-[0186].  Kim does not expressly disclose a first mode.  However, Examiner submits that it would be obvious to a person of ordinary skill in the art to regard the operation depicted in Figs. 7-12 as a first mode), 
sensing at least one first input provided by the at least one input device through the input sensor in the first mode (Kim at Fig. 10, in particular), 
generating at least one integrated signal using a sensing signal for sensing at least one second input in a second mode and at least one of the search signals (Kim at Figs. 10, 12, downlink signal DLS comprising PPS, PDATA, and PTS is an integrated signal; ¶ [0183] discloses frequency information of the downlink signal among other information is provided in the ULS (BCON) signal.  ¶ [0199]), 
providing the at least one integrated signal to the input sensor during an integrated sensing period of a second input sensing frame in the second mode (Kim at Figs. 10, 12, in particular, Downlink; Fig. 8, downlink communication period DLT), and 
substantially simultaneously searching the at least one input device and sensing at least one second input in the second mode, wherein the search signals are communicated through different protocols, respectively (Kim at Fig. 13; ¶ [0205], [0207]).
However, none of the prior art found by the Examiner discloses the bolded and italicized portions of the claim language above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (US 2020/0097118 A1, Published March 26, 2020) is made of record for its relevance to claim 1 by its disclosure of the following at ¶ [0091]:
“[0091] According to various embodiments, the first electronic pen and the second electronic pen may operate on the basis of at least partly different protocols.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/24/2022